Name: Commission Regulation (EEC) No 1864/93 of 12 July 1993 fixing the export refunds on poultrymeat
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 13 . 7. 93 Official Journal of the European Communities No L 170/ 19 COMMISSION REGULATION (EEC) No 1864/93 of 12 July 1993 fixing the export refunds on poultrymeat THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Regulation (EEC) No 2777/75 of the Council of 29 October 1975 on the common organization of the market in poultrymeat ('), as last amended by Regu ­ lation (EEC) No 3714/92 (2), and in particular the first sentence of the fifth subparagraph of ^Article 9 (2) thereof, Whereas Article 9 of Regulation (EEC) No 2777/75 provides that the difference between prices on the world market for the products listed in Article 1 ( 1 ) of that Regulation and prices for those products within the Community may be covered by an export refund ; Whereas Regulation (EEC) No 2779/75 of the Council (3), lays down general rules for granting export refunds and criteria for fixing the amount of such refunds ; Whereas it follows from applying these rules and criteria to the present situation on the market in poultrymeat that the refund should be fixed at an amount which would permit Community participation in world trade and would also take account of the nature of these exports and their importance at the present time ; Whereas Council Regulation (EEC) No 990/93 (4) prohi ­ bits trade between the European Economic Community and the Federal Republic of Yugoslavia (Serbia and Montenegro) ; whereas this prohibition does not apply in certain situations as comprehensively listed in Articles 2, 4, 5 and 7 thereof ; whereas account should be taken of this fact when fixing the refunds ; Whereas the representative market rates defined in Article 1 of Council Regulation (EEC) No 3813/92 (5) are used to convert amounts expressed in third country currencies and are used as the basis for determining the agricultural conversion rates of the Member States' currencies ; whereas detailed rules on the application and determina ­ tion of these conversions were set by Commission Regu ­ lation (EEC) No 1068/93 (6) ; Whereas the Management Committee for Poultrymeat and Eggs has not delivered an opinion within the time limit set by its chairman, HAS ADOPTED THIS REGULATION : Article 1 The list of products for which, when they are exported, the export refund referred to in Article 9 of Regulation (EEC) No 2777/75 is granted, and the amount of that refund shall be as shown in the Annex hereto. Article 2 This Regulation shall enter into force on 13 July 1993 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 12 July 1993 . For the Commission Rene STEICHEN Member of the Commission (') OJ No L 282, 1 . 11 . 1975, p . 77. 0 OJ No L 378, 23. 12. 1992, p . 23 . 0 OJ No L 282, 1 . 11 . 1975, p . 90 . O OJ No L 387, 31 . 12. 1992, p . 1 . (6) OJ No L 108, 28 . 4. 1993, p . 14.(4) OJ No L 102, 28 . 4 . 1993, p. 14. No L 170/20 Official Journal of the European Communities 13 . 7 . 93 ANNEX to the Commission Regulation of 12 July 1993 fixing the export refunds on poultrymeat Product code Destination of refund (') Amount of refund (2) Product code Destination of refund (') Amount of refund (2) ECU/ 100 units ECU/ 100 kg 0105 11 11 000 09 4,60 0207 39 11 110 01 5,00 10 3,80 0207 39 11 190   0105 11 19 000 09 4,60 0207 39 11 910   j0 3,80 0207 39 11 990 01 39,00 0105 11 91 000 09 4,60 0207 39 13 000 02 40,00 10 3,80 03 18 &gt;00 0105 11 99000 09 4,60 0207 39 15000 01 7,00 10 3&gt;80 0207 39 21 000 01 27,00 0105 19 10 000 01 7,60 0207 39 23 000 02 46,00 0105 19 90000 01 3,80 03 26,00 0207 39 25 100 02 40,00 ~ 03 18,00 ECU/ 100 kg 0207 39 25 200 02 40,00 03 18,00 010591 00000 01 13,00 \ 02073925300 02 40,00 0207 10 11 000 01 10,00 Q3 Ig ()() 0207 10 15 000 04 36,00 0207 39 25 400 01 3,50 05 27'00 0207 39 25 900   06 18'00 02073931 110 01 7,00 0207 10 19 100 04 40,00 0207 39 31 190   05 31,00 0207 39 31 910   06 18,00 0207 39 31 990 01 45,00 0207 10 19 900 11 27,00 0207 39 33 000 01 26,00 12 18,00 0207 39 35 000 01 10,00 0207 10 31 000 01 26,00 0207 39 41 000 01 31,00 0207 10 39 000 01 26,00 0207 39 43 000 01 16,00 0207 10 51 000 07 22,00 0207 39 45 000 01 31,00 08 28 &gt;00 0207 39 47 100 01 10,00 0207 10 55 000 07 22,00 0207 39 47 900   08 32,00 0207 39 55 110 01 5,00 0207 10 59 000 07 22,00 0207 39 55 190   08 32,00 0207 39 55 910   0207 21 10 000 04 36,00 0207 39 55 990 01 44,00 05 27,00 0207 39 57 000 01 32,00 06 18,00 0207 39 65 000 01 10,00 0207 21 90 100 04 40,00 0207 39 73 000 07 22,00 05 31,00 08 36,00 06 18,00 0207 39 77 000 07 21,00 0207 21 90 900 11 27,00 08 35,00 12 18,00 0207 41 10 110 01 5,00 0207 22 10 000 01 26,00 0207 41 10 190   0207 22 90 000 01 26,00 0207 41 10 910   0207 23 11 000 07 22,00 0207 41 10 990 01 39,00 08 32,00 0207 41 1 1 000 02 40,00 0207 23 19 000 07 22,00 03 18,00 08 32,00 0207 41 21 000 01 7,00 13 . 7. 93 Official Journal of the European Communities No L 170/21 Product code Destinationof refund (') Amount of refund (2) Product code Destination of refund (') Amount of refund (2) ECU/ 100 kg ECU/ 100 kg 0207 41 41 000 01 27,00 0207 42 41 000 01 31,00 0207 41 51 000 02 46,00 0207 42 51 000 01 16,00 03 26,00 0207 42 59 000 01 31,00 0207 41 71100 02 40,00 0207 42 71 100 01 10,00 03 18,00 0207 42 71 900   0207 41 71 200 02 40,00 0207 43 15 110 01 5,00 03 18,00 0207 43 15 190   0207 41 71 300 02 40,00 0207 43 15910   03 18,00 0207 43 15 990 01 44,00 0207 41 71 400 01 3,50 0207 43 21 000 01 32,00 0207 41 71 900   0207 43 31 000 01 10,00 0207 42 10 110 01 7,00 0207 43 53 000 07 22,00 0207 42 10 190   08 36,00 0207 42 10 910   0207 43 63 000 07 21,00 0207 42 10 990 01 45,00 08 35,00 0207 42 11 000 01 26,00 160239 11 100 01 13,00 0207 42 21 000 01 10,00 1602 39 11 900   (') The destinations are as follows : 01 All destinations except the United States of America, 02 Egypt, Ceuta and Melilla , Saudi Arabia , Kuwait, Bahrain , Qatar, Oman, the United Arab Emirates, the Republic of Yemen, Iraq, Armenia, Azerbaijan, Belarus, Georgia, Kazakhstan , Kyrgyzstan , Moldova, Russia, Tajikistan, Turkmenistan , Ukraine, Uzbekistan , Lithuania, Estonia, Latvia, Iran , Singapore, Angola , Lebanon and Syria, 03 All destinations except the United States of America and those of 02 above, 04 Egypt, Saudi Arabia, Kuwait, Bahrain , Qatar, Oman, the United Arab Emirates, Jordan, Singapore, the Republic of Yemen, Iraq , Iran, Angola, Lebanon and Syria, 05 Ceuta and Melilla, Armenia, Azerbaijan, Belarus, Georgia, Kazakhstan, Kyrgyzstan , Moldova, Russia, Tajikistan, Turkmenistan , Ukraine, Uzbekistan, Lithuania, Estonia and Latvia , 06 All destinations except the United States of America and those of 04 and 05 above, 07 Hungary, Poland, Romania, the Republics of Croatia, Slovenia, Bosnia-Herzegovina, the Federal Republic of Yugoslavia (Serbia and Montenegro), the former Yugoslav Republic of Macedonia, the Czech Republic, the Slovak Republic and Bulgaria, 08 All destinations except the United States of America and those of 07 above, 09 Saudi Arabia, Kuwait, Bahrain , Oman, Qatar, the United Arab Emirates , the Republic of Yemen and Iran , 10 All destinations except the United States of America and those of 09 above, 1 1 Armenia, Azerbaijan , Belarus, Georgia, Kazakhstan , Kyrgyzstan, Moldova, Russia, Tajikistan , Turkmenistan, Ukraine, Uzbekistan , Lithuania, Estonia and Latvia, 12 All destinations except the United States of America and that of 11 above. (2) Refunds on exports to the Federal Republic of Yugoslavia (Serbia and Montenegro) may be granted only where the conditions laid down in Regulation (EEC) No 990/93 are observed . NB : The product codes and the footnotes are defined in amended Commission Regulation (EEC) No 3846/87.